Citation Nr: 0326070	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disorder.

2.  Entitlement to an increased rating for residuals of post-
traumatic brain syndrome encephalopathy, currently rated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from March 1944 to March 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in 
May 1981 and again in April 1983 and December 1996.  The 
veteran was notified in writing of the decisions, but he did 
not perfect a substantive appeal within one year of 
notification of any of the decisions.

2.  The additional evidence submitted since the prior 
decisions is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's residuals of post-traumatic brain syndrome 
encephalopathy have not resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.




CONCLUSIONS OF LAW

1.  The additional evidence received since the December 1996 
RO decision denying service connection for a back disorder is 
not new and material.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2002).

2.  The RO's prior decisions denying service connection for a 
back disorder are final and the claim has not been reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).

3.  The criteria for a rating in excess of 50 percent 
disabling for post-traumatic brain syndrome encephalopathy 
are not met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues on appeal.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
The Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental statement 
of the case (SSOC), and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in February 2001, provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOC.  The basic elements for establishing service connection 
or an increased rating have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The appellant has had VA disability evaluation examinations.  
His treatment records have been obtained.  He has declined a 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Whether There Is New And Material Evidence To Reopen A 
Claim
 For Service Connection For A Back Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If arthritis is 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In May 1981, the RO denied service connection for a back 
disorder.  It was reasoned, essentially, that the veteran had 
not furnished evidence of a back injury in service or 
continuity of symptoms after service, or current medical 
findings, and  therefore, service connection for such a 
disorder was not warranted.  The veteran was informed in 
writing of the denial later that month.  

The evidence upon which the RO formulated its previous denial 
of service connection may be briefly summarized.  The 
veteran's service medical records indicate that he was 
involved in an auto accident in which he sustained a head 
injury.  A certificate of disability for discharge reflects 
that following the January 1946 accident he complained of 
severe headaches.  A spinal tap showed bloody fluid and 580 
mm of pressure.  He was evacuated and was practically 
asymptomatic upon transfer to a second hospital.  Due to the 
severity of the accident and the possibility of developing 
post-traumatic epilepsy, he was discharged from service.  
There was no mention of any injury to the spine.

The previously considered evidence also included several 
post-service VA examination reports.  The reports pertained 
primary to the veteran's service connected post-traumatic 
brain disorder.  A neuropsychiatric examination report dated 
in October 1947 shows that the veteran complained of 
headaches and pain in the neck, but it was negative for 
references of back complaints.  A September 1948 VA 
examination contains similar information, and is again 
negative for back complaints.  A VA disability evaluation 
examination report of March 1952 shows that orthopedic 
examination was normal.  

The earliest post service medical evidence containing any 
references to back problems was the report of a VA hospital 
summary dated in June 1962.  The report shows that on 
admission the veteran complained of a headache and a 
backache.  During the hospitalization, however, it was noted 
that since being in the hospital he had no complaints 
regarding his spine.   The discharge diagnoses did not 
include any disorder of the spine.  

A VA examination report of May 1965 shows that the veteran 
complained of muscle aches, and pain in the back of his neck 
down to the base of his spine.  The diagnosis was chronic 
brain syndrome manifested by cephalgia and forgetfulness with 
psychological overlay with anxiety manifestations without 
psychosis.  A VA examination report dated in May 1969 shows 
that the veteran reported that he felt that rectal pressure 
was causing pressure on his spine.  Again, however, a 
disorder of the spine was not diagnosed.  A VA psychiatric 
examination conducted in January 1981 shows that the veteran 
reported that his spine hurt for many years.  However, a 
disorder of the spine was not diagnosed.  

In his claim of March 1981, the veteran reported that he had 
a head injury while in the army and had developed arthritis 
in his back and neck.  He also reported that he had trouble 
with his heart.  The RO wrote to the veteran in April 1981 
and requested that he provide evidence, either medical or 
lay, which would show continuity of a back injury since 
service.  The RO indicated that the evidence should show that 
a back condition existed during service or within a year 
after service, and had existed since the date of discharge to 
the present time.  The veteran did not respond to that letter 
other than to state in his substantive appeal statement of 
April 1981 that he believed that his back had been injured in 
the same accident as when his head was injured.  During a 
hearing held in May 1981, the veteran again indicated that he 
wished to pursue a claim for service connection for a back 
disorder, and he inquired as to whether his records showed 
that his back was injured at the time he had his accident.  

As was noted above, the RO denied the veteran's claim for 
service connection for a back disorder in a decision of May 
1981, and he did not appeal.  The veteran subsequently 
submitted private treatment records such as a record from 
Lito Porto, M.D., dated in August 1981 which shows that the 
veteran reported having neck and back pain.  A report of a CT 
scan of the spine dated in July 1981 showed that there was 
evidence of mild asymmetrical bulging of the L5-S1 disc.  No 
definite nerve compression was identified.  In a decision of 
April 1983, the RO confirmed the denial of service connection 
for a back disorder.  Again, the veteran was notified, but 
did not perfect an appeal.  

The veteran testified during a hearing held in March 1984 
that after having an accident in service he woke up and had a 
headache and a backache.  

Additional VA treatment records were later presented, 
including some showing complaints of back pain.  A VA 
hospital summary dated in July 1988 shows that the veteran 
was treated primarily for a dysthymic disorder.  It was noted 
that X-rays of the spine showed mild degenerative changes.  

The report of a mental disorders examination conducted by the 
VA in August 1996 shows that the veteran reported a history 
of sustaining head and neck injuries in service.  

In a decision of December 1996, the RO concluded that the 
veteran had not presented new and material evidence to reopen 
his claim of service connection for a back disorder.  Again, 
the veteran did not appeal.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used to 
evaluate a claim to reopen. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The first step involves a determination as 
to whether the evidence presented is new and material; and 
the second step is a review of all of the evidence of record 
to determine the outcome of the claim on the merits. Id.  The 
second step is only required if the evidence presented is 
found to be new and material, and thereby sufficient to 
reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, 
supra; see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested. Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence received since the RO's prior decisions includes 
numerous VA and private treatment records, most dated since 
the previous decision.  A VA radiology record dated in April 
1996 shows that X-rays of the veteran's lumbar spine were 
interpreted as showing old compressions of T12 and L1, but 
were otherwise normal.  

A private medical treatment record dated in February 1997 
shows that the veteran reported having low back pain and 
thigh pain with numbness intermittently since 1958.  He 
reportedly had no specific injury.  The diagnosis was lumbar 
syndrome etiology undetermined.  The report of an MRI 
performed at the Baylor Medical Center in March 1997 shows 
that the veteran's lumbar spine was essentially normal.  
There was minimal bulging to the right at the L4-5 level.  

A record from K. James Wagner, M.D., dated in May 1998 shows 
that the veteran was treated for weakness in the lower 
extremities which had been present since the 1960's.  

A VA treatment record dated in August 2000 shows that the 
veteran reported having problems with his spine for 
approximately 50 years.  He reported being in a motor vehicle 
accident in service with a skull fracture at that time.  On 
examination the low back had mild midline tenderness.  The 
impression was that the veteran had low back pain and a 
history of spine injury.  

The report of a spine examination conducted by the VA in 
March 2001 shows that the veteran stated that he had low back 
pain for 50 years and had noticed it ever since his discharge 
from service.  He said that originally it just bothered him 
when he was lifting.  He said that his problem with low back 
pain was increasing.  Following examination, the diagnosis 
was low back pain problem.  The examiner stated that the 
veteran's history was suggestive of a stenosis problem.  A VA 
radiology record dated in February 2001 shows that the lumbar 
spine had an old compression of L1 with DJD changes of L1-2.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the RO decision denied service 
connection for a back disorder on the basis that there was no 
recorded injury to the back in service, and no evidence of 
continuity of a back disorder after service.  This decision 
was supported by the evidence which was then of record.  

The Board notes that the additional evidence submitted since 
the prior decision is essentially cumulative of evidence 
previously of record.  The Board observes that the medical 
evidence of record submitted subsequent to the RO decision 
does not include any competent evidence that the veteran 
currently has a back disorder which is related to service.  
In addition, no evidence of an injury occurring in service 
has been presented.  

The Board observes that the veteran has alleged in statements 
that he has a back disorder which originated during his 
period of service.  The veteran certainly is competent to 
describe complaints of pain as well as circumstances 
underlying an injury during service.  However, the credible 
and competent evidence of record does not adequately permit 
the diagnosing of a current back disorder related to the 
veteran's period of service.  See Gregory v. Brown, 8 Vet. 
App. 563 (1996).  The veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation of his back disorder. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Moreover, the veteran's current statements 
essentially duplicate his contentions which were of record at 
the time of the previous denial of his claim.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  What was lacking at the time of the 
original decision and is still lacking is evidence that the 
veteran sustained a back injury in service, and evidence 
relating a current back disorder to service.  Nothing in the 
VCAA requires the VA to reopen a claim that has been 
disallowed except when new and material evidence has been 
secured and presented.  See 38 U.S.C.A. § 5103(f).  
Accordingly, the RO's prior decisions denying service 
connection for back disorder remain final and the claim is 
not reopened.  

II.  Entitlement To An Increased Rating For Residuals Of 
Post-Traumatic Brain Syndrome Encephalopathy, Currently Rated 
As 50 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 50 percent for his 
post-traumatic brain syndrome .  He asserts that he has 
symptoms such as severe deficiencies in thinking and memory.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

Diagnostic Code 9411 provides that a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to 
interfere with occupational or social functioning, or to 
require continuous medication.  

A 10 percent rating is warranted when there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with the 
claim includes the report of a mental disorders examination 
conducted by the VA in March 2001.  It shows that the veteran 
reportedly had a head injury in service, but had worked since 
service.  His last employment had been in April 2000.  His 
current symptoms consisted of thinking slowly and dizzy 
spells.  He also reported that his legs gave away and he 
could not walk.  He said that he spent his time going to the 
store or doing yard work.  On mental status examination, he 
was neatly dressed and groomed.  Psychomotor activity was 
depressed.  He talked at a normal rate and his answers to 
questions were logical, relevant and coherent.  His affect 
was appropriate, and he was oriented.  His memory was good 
for some things, but not for others.  Following, examination, 
the examiner assigned a global assessment of functioning 
score of 60.  

The report of a mental disorders examination conducted by the 
VA in December 2002 shows that the examiner reviewed the 
veteran's claims file.  The veteran had a history of being in 
an auto accident in service in which he lost consciousness 
and was immediately hospitalized.  He had swelling of the 
brain and a lumbar puncture showed blood in the spinal fluid.  
The veteran gradually improved with residual post traumatic 
amnesias and other manifestations of organic brain syndrome.  
He was able to readjust socially and became married and a 
father.  The examiner stated that it was a somewhat 
miraculously good improvement following the head injury.  To 
the examiner's surprise, the veteran drove himself to the 
examination.  The veteran did not remember details of his 
childhood.  The veteran had been hospitalized for 
irritability and some psychotic manifestations of organic 
brain syndrome and depression.  He had been a patient at the 
VA mental health clinic on and off, but not since 1988 or 
1990.  On psychiatric examination, the veteran was very well 
able to participate.   The veteran was well oriented.  He 
knew the date, the name of the President, and, to the 
examiner's surprise, he even figured out the serial seven 
question.  However, he also had obvious memory lapses.  The 
examiner noted that a recent CT scan showed global atrophy.  
The examiner noted that this could be a post-traumatic 
phenomenon, but that people could have brain atrophy without 
any accident as well.  The veteran had good sentence 
construction and an ability to understand humor, which the 
examiner noted indicated higher mental function.  He did not 
understand proverbs.  His intellectual performance appeared 
to be higher than his education which was only to 6th grade.  
The examiner said that he was a little puzzled about the 
veteran's fairly good mental performance with obvious 
dementia in other areas.  He noted that the veteran was not 
at all psychotic currently.  The diagnosis was post-traumatic 
encephalopathy, organic brain syndrome.  The examiner 
assigned a GAF score of 40.  

The report of a brain examination conducted by the VA in 
December 2002 shows that the examiner reviewed the veteran's 
claims file.  The history of an accident in service was 
noted.  The examiner stated that the veteran's speech was 
currently normal.  His degree of alertness was consistent 
with his age.  His memory had diminished since the accident.  
Following examination, the impression was history of cerebral 
concussion in 1946 - apparently quite severe, with currently 
essentially normal examination for his age with symptomatic 
expressions of expressive aphasia, memory deficit, weakness, 
inability to stand for any long period of time, and 
diminished capability of walking.  The examiner stated that 
the veteran was not employable due to his age and the other 
mentioned limitations.  As far as traumatic brain syndrome, 
the examiner stated that the expressions that were seen on 
that examination were consistent with compromise that one 
would see for an individual of the veteran's age.  

The Board notes that a GAF score of 31-40 indicates that 
there is some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work). A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational , or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  

After reviewing all of the evidence, the Board finds that the 
symptoms of the veteran's service-connected post-traumatic 
brain syndrome most nearly approximate the criteria for the 
current 50 percent rating, namely occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board finds that the disorder has not resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Such symptoms generally are not reflected in 
the medical evidence which is of record.  Accordingly, the 
Board concludes that the criteria for a rating in excess of 
50 percent disabling are not met.  

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
disorder under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disorder.  The Board notes that the 
disability has not required frequent hospitalizations.  With 
respect to any assertion that his disability has caused 
marked interference with his employment, the Board notes that 
there is no indication that the veteran's lack of employment 
is due to his service-connected disorder.  The Board does not 
find the veteran's case outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 50 percent for 
post-traumatic brain syndrome.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3.


ORDER

1.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for low 
back disorder.  The appeal is denied.

2.  Entitlement to an increased rating for residuals of post-
traumatic brain syndrome encephalopathy, currently rated as 
50 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

